              Case 1:19-cv-03787-LGS Document 10 Filed 06/21/19 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF NEW YORK


MICHAEL MADER,                                  )
                                                )
                  Plaintiff,                    )
                                                )
         v.                                     )   Civil Action No. 1:19-cv-03787-LGS-DCF
                                                )
EXPERIAN INFORMATION                            )
SOLUTIONS, LLC,                                 )    Notice of Appearance
                  Defendants.                   )
                                                )
                                                )



         PLEASE TAKE NOTICE that Kerianne Tobitsch, a member of the firm Jones Day, who

is admitted to practice in this Court, enters her appearance in this matter as counsel for

Defendant Experian Information Solutions, Inc.




Dated:        New York, New York                           JONES DAY
              June 21, 2019

                                                           /s/ Kerianne Tobitsch
                                                           Kerianne Tobitsch
                                                           JONES DAY
                                                           250 Vesey Street
                                                           New York, NY 10281
                                                           Telephone: (212) 326-8321
                                                           Facsimile: (212) 755-7306
                                                           Email: ktobitsch@jonesday.com

                                                           Attorneys for Experian Information
                                                           Solutions, Inc.
         Case 1:19-cv-03787-LGS Document 10 Filed 06/21/19 Page 2 of 2




                                CERTIFICATE OF SERVICE


       I, Kerianne Tobitsch, certify that June 21, 2019, I caused the foregoing to be filed with

the Clerk of the Court and served upon all counsel of record via the CM/ECF system.



                                                            /s/ Kerianne Tobitsch
                                                            Kerianne Tobitsch

                                                            Attorneys for Defendant
                                                            Experian Information Solutions, Inc.
